DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application claims priority to PCT/US2018/054547 filed October 5, 2018 and further claims priority to Provisional application 62/569,899, filed October 9, 2017.
Information Disclosure Statement

3.	The Information Disclosure Statement filed on March 19, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-6 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rushing (2014/0125457).
	With respect to claim 1, Rushing discloses a method comprising: providing an underground asset associated with an RFID marker holding an RFID tag (paragraphs 0053 and 0070); sensing the RFID marker positioned near the underground asset by a field tag identification unit (paragraph 0065); exchanging data between the field tag identification unit and a central database server associated with a corresponding record thereby recording the data, wherein the exchanged data is spatial location data based 
	With respect to claim 2, Rushing discloses the step of providing a map showing a location of underground assets, wherein map data may provide for symbols representing RFID marker/tags, their locations, and a type of underground asset associated with the RFID tag (paragraphs 0031-0032).
	With respect to claim 3, Rushing discloses in paragraph 0050, the database may include ownership information indicating ownership of the underground asset associated with the RFID tag and information for contacting an owner of the underground asset.
	With respect to claims 4 and 5, Rushing teaches log fields of the database may be used to establish completion of particular maintenance tasks capturing activity with a GPS location and possibly images or the like, (paragraph 0076) and real-time updating of a virtual storage may be accomplished by a field operator (paragraph 0074).
	With respect to claim 6, Rushing discloses in paragraph 0070, basic information being stored about the underground asset associated with the RFID marker, and a field operator being provided with the basic information about the associated underground asset.

	With respect to claim 11, Rushing discloses a system comprising a field tag identification unit having software therein, an RFID reader, and a first electronic computing device communicating with the RFID reader, a user interface, and a wireless transceiver (paragraph 0078 and claim 1), wherein the field tag identification unit senses an RFID marker positioned near an underground asset (paragraph 0065), and the field tag identification unit provides the user interface for displaying expanded tag data contained in an associated record of a database to a user, and allowing the user to access additional more detailed information about the underground asset (paragraph 0075 and claims 4 and 10); and a central database server for exchanging data between the field tag identification unit and the central database server associated with a corresponding record thereby recording the data, wherein the exchanged data is spatial location data based on a GPS signal received at the field tag identification unit, and the spatial location data is automatically captured during reading of an RFID tag proximate to the underground asset (paragraphs 0042, 0076 and claims 1, 8, 11, and 15-16), and wherein real-time updating of a virtual storage may be accomplished by a field operator in a text description, preparing spoken notes or taking pictures (paragraphs 0074-0075).

	With respect to claim 13, Rushing discloses a system configured to provide an underground asset associated with an RFID marker holding an RFID tag (paragraphs 0053, 0070); sense the RFID marker positioned near the underground asset by a field tag identification unit (paragraph 0065); exchange data between the field tag identification unit and a central database server associated with a corresponding record thereby recording the data, wherein the exchanged data is spatial location data based on a GPS signal received at the field tag identification unit, and the spatial location data is automatically captured during reading of the RFID tag proximate to the underground asset (paragraphs 0042, 0076 and claims 1, 8, 11, and 15-16); and provide a user interface for displaying expanded tag data contained in an associated record of a database to a user, and allowing the user to access additional more detailed information about the underground asset (paragraph 0075 and claim 10).
	With respect to claim 14, Rushing discloses in recited claim 1, a first electronic computing device in the field tag identification unit and a second electronic computing device in the central database server are configured to exchange the data between the field tag identification unit and the central database server associated with the corresponding.
With respect to claim 15, Rushing teaches the user interface for displaying expanded tag data contained in an associated record of the database to the user, .
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rushing in view of Walker et al (2014/0129307), hereinafter Walker.
	Rushing’s teachings are disclosed above. Rushing additionally teaches in paragraph 0081 information of a record including photographs may be presented in text and graphic windows. Rushing however fails to specifically teach the asset information displayed including product related videos.
	With respect to claim 7, Walker teaches in paragraph 0027, scanning an RFID tag and watching a product related video to obtain more product related information.
	In view of Walker’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to include in Rushing’s displaying of asset information a video display of asset information as is taught by Walker. Rushing teaches presenting asset information in the form of photographs, text, and graphics. One would be motivated to further include video information in order to provide more details about the asset.
s 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rushing in view of Hawkins et al (2007/0156492), hereinafter Hawkins.
	Rushing’s teachings are discussed above. Rushing however fails to specifically teach capturing an image of the asset during or after installation, and analyzing the captured image to provide feedback information related to the properties of the installed asset and further fails to teach the analysis determining asset installation quality.
	With respect to claims 8 and 9, Hawkins teaches in paragraphs 0097-0099 and figures 13-1, 13-2, the steps of providing a sequence of instructions and prompts related to an asset installation and capturing images during the installation. Paragraphs 0101-0103 further teach summarizing results of multiple asset installations.
	In view of Hawkins’ teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to include in Rushing’s method, the steps taught by Hawkins which include capturing an image of the asset and analyzing the captured image to provide feedback information related to the properties of the installed asset and to determine asset installation quality. One would be motivated to include these steps in order to allow for improvement of asset instillation.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Duncan et al (2003/0151511), Rose (2011/0309931), and Bleckmann (2018/0165714).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
January 13, 2021